UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4773



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ZARINA HAFIZUDDIN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-95-9-L,
CA-96-1423-L)


Submitted:   December 19, 1996            Decided:   January 3, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Gary Wilmer Christopher, FEDERAL PUBLIC DEFENDER'S OFFICE, Balti-
more, Maryland, for Appellant. John Francis Purcell, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). In a criminal case, a defendant has ten days

within which to file in the district court notices of appeal from

judgments or final orders. Fed. R. App. P. 4(b). The district court
may, upon a showing of excusable neglect, extend by thirty days the

time for filing a notice of appeal. See United States v. Reyes, 759

F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985).
     The district court entered its order on May 26, 1995; Appel-

lant's notice of appeal was filed on Sept. 17, 1996. Appellant's
failure to note an appeal within the ten-day appeal period and the

thirty-day permissible extension period leaves this court without

jurisdiction to consider the merits of Appellant's appeal. We

therefore dismiss the appeal. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2